                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

STEVEN K. CAPKO, JR.,                      )
               Plaintiff,                  )
                                           )
v.                                         )      No. 3:20-CV-0136-D
                                           )
COUNTY DISTRICT ATTORNEY,                  )
              Defendant.                   )

                                          ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge has reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the court adopts the

findings, conclusions, and recommendation of the United States Magistrate Judge.

       SO ORDERED.

       April 14, 2020.



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE
